NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUCIA CANDELARIO, individually and              No.    16-56382
on behalf of all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            8:16-cv-00963-CJC-AGR

 v.
                                                MEMORANDUM*
RIP CURL, INC., a California corporation
and DOES, 1-10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted February 13, 2018**
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
      Lucia Candelario appeals the district court’s dismissal for lack of Article III

standing of her putative class action lawsuit against Rip Curl, Inc. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In her complaint, Candelario alleges that Rip Curl violated New Jersey’s

Truth-in-Consumer Contract, Warranty and Notice Act, N.J. Stat. Ann. §§ 56:12-

14 et seq. (“The Act”) because the terms and conditions on Rip Curl’s website

deprived Candelario of a cause of action for risk created by Rip Curl and absolved

Rip Curl of its duty to protect consumers from illegal acts of third parties.

Candelario argues that, as a result of Rip Curl’s violation of the Act, she suffered

“intangible, informational injuries” sufficient to trigger Article III standing.

      Candelario’s arguments are foreclosed by Bassett v. ABM Parking Services,

Inc., No. 16-35933, 2018 WL 987954, at *1 (9th Cir. Feb. 21, 2018). As the

district court noted, Candelario failed to identify any concrete informational injury.

Candelario’s conclusory allegation that she suffered “intangible, informational

injuries” based on a violation of the Act alone is too speculative to establish Article

III standing. See id.

      AFFIRMED.




                                           2